UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (MARK ONE) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-129388 REDTONE ASIA, INC (Exact Name of registrant as specified in its charter) Nevada 71-098116 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 1602, Aitken Vanson, 61, Hoi Yuen Road, Kwun Tong, Hong Kong (Address of principal executive offices) (Zip Code) ) Registrant’s telephone number, including area code (852) 2270-0688 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes o No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act. o Yes o No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): 1 Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo o The issuer’s revenues for its most recent fiscal year were $4,279,588. The aggregate market value of voting and non-voting stock held by non-affiliates of the registrant as of May 31, 2011 was $-0-.Although listed on the OTCBB under the symbol RTAS, there is currently no active trading for the registrant’s common stock. Therefore, the aggregate market value of the stock is deemed to be $-0-. At the date of this report, there were 282,315,325 outstanding shares of Redtone Asia, Inc. Common Stock, $0.0001 par value. Documents Incorporated by Reference: None Transitional Small Business Disclosure Format (check one) Yes o No o 2 TABLE OF CONTENTS PART I PAGE ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 8 ITEM 1B. UNRESOLVED STAFF COMMENTS 11 ITEM 2. PROPERTIES 11 ITEM 3. LEGAL PROCEEDINGS 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 PART II ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 12 ITEM 6.SELECTED FINANCIAL DATA 12 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 16 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 16 ITEM 9A. CONTROLS AND PROCEDURES 16 ITEM 9B. OTHER INFORMATION 17 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 17 ITEM 11. EXECUTIVE COMPENSATION 19 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 20 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 21 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 21 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 22 3 Note About Forward-Looking Statements Certain statements in this report, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believe,” “project,” “expect,” “anticipate,” “estimate,” “intend,” “strategy,” “future,” “opportunity,” “plan,” “may,” “should,” “will,” “would,” “will be,” “will continue,” “will likely result,”“possible,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. A detailed discussion of these and other risks and uncertainties that could cause actual results and events to differ materially from such forward-looking statements is included in the section entitled “Risk Factors” (refer to Part I, Item1A). We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. PART I ITEM 1. BUSINESS Historical Overview Acquisition of Redtone China. On August 2, 2010, Hotgate Technology, Inc. entered into a Share Exchange Agreement (“SEA”) with Redtone Technology Sdn. Bhd. and Redtone International Berhad, both of which are incorporated in Malaysia. After the closing of the transactions contemplated in the SEA, the Company acquired 100% ownership of Redtone China. For accounting purposes, the acquisition of Redtone China by Hotgate has been recorded as a reverse acquisition of a public company and a recapitalization of Redtone China based on factors demonstrating that Redtone is the acquirer for accounting purposes. Pursuant to the reversed acquisition, Hotgate Technology, Inc. and subsidiaries (the “Company”) focus on e-sales and distribution for prepaid services such as prepaid discounted call services for consumers, prepaid mobile air-time and game reload. On March 7, 2011, following the satisfactory completion of due diligence, the Company had through its wholly-subsidiary Shanghai Hongsheng Net Telecommunications Company Limited, entered into a share sales agreement (“SSA”) with Shanghai QianYue Information Technology Co., Ltd. ("QIT") for the acquisition of the entire paid-up capital of Shanghai QianYue Business Administration Co., Ltd. ("QBA"), amounting to RMB 10 million, for a cash consideration of RMB 7.9 million. QBA is an established prepaid shopping-card issuer in Shanghai known as “VeryPass”.The effective date of control for QBA is April 1, 2011 for accounting purposes. On March 25, 2011, Hotgate Technology, Inc. changed its name to REDtone Asia, Inc. and has listed its new trading symbol in the OTCBB as “RTAS”. 4 As of May 31, 2011, details of the Company are as follows: Name Domicile and date of incorporation Effective ownership Principal activities “VMS Technology Ltd.” （formerly known as “Hotgate VMS Technology Ltd.”） Hong Kong September 14, 1998 100% Provides system design, maintenance services and distance call services Redtone Telecommunication (China) Limited (“Redtone China”) Hong Kong May 26, 2005 100% Investment holding Redtone Telecommunications (Shanghai) Limited (“Redtone Shanghai”) The PRC July, 26, 2005 100% Provides technical support services to group companies Shanghai Hongsheng Net Telecommunication Company Limited (“Hongsheng”) The PRC November 29, 2006 100%# Marketing and distribution of discounted call services to PRC consumer market Shanghai Huitong Telecommunication Company Limited (“Huitong”) The PRC March, 26, 2007 100%# Marketing and distribution of IP call and discounted call services in the PRC Nantong Jiatong Investment Consultant Co., Ltd (“Nanjing Jiatong”) The PRC May 17, 2011 100%# Investment holding Shanghai QianYue Business Administration Co., Ltd. ("QBA") The PRC December 12, 2008 100%# Provision of prepaid shopping-card services in the PRC Shanghai Jiamao E-Commerce Company Limited (“Jiamao”) The PRC March 21, 2008 100%# Marketing and distribution of products on the internet RT Communications Limited British Virgin Island February 24, 2010 100% Investment holding # - Variable interest entities.See also Footnote 15. On March 7, 2011, through its wholly-subsidiary Shanghai Hongsheng Net Telecommunications Company Limited ("Hongsheng "), entered into a share sales agreement with Shanghai QianYue Information Technology Co., Ltd. ("QIT") for the acquisition of the entire paid-up capital of QBA, amounting to RMB 10 million, for a cash consideration of $$1,219,511. QBA is an established prepaid shopping-card issuer in Shanghai known as “VeryPass”. On May 17, 2011, Nantong Jiatong was incorporated for the purpose of investment holding. Jiamao and QBA is not reported as a distinct operating segment as the revenue, profit or loss and total assets in association with the ecommerce business are immaterial to the Company’s revenue, reported profit or loss and total assets, respectively. 5 Business of the Issuer Business Overview We are principally involved in the business of offering discounted call services for end users and paperless reload services for prepaid mobile air-time reload for end users in Shanghai covering all three major telecommunication operators,namely China Mobile, China Unicom and China Telecom.With the recent acquisition of QBA, the Company is also venturing into third party payment solutions for the e-commerce industry in China. Products and Services REDtone China offers the following services to customers: 1. Discounted call services for consumers (“EMS”) 2. Discounted call services for corporate customers 3. Reload services for prepaid mobile users 4. Third party payment solutions for e-commerce with commission per sales model Competition The telecommunications industry in China is dominated by three state-run corporations, i.e. China Telecom Corporation Limited, China Mobile Communications Corporation and China United Network Communications Group Co., Ltd, all of whom have 3G licenses and are engaged in the fixed-line and mobile telecommunications business in China. We see competition from: (i) Direct Telecommunication Operators namely China Telecom Corporation Limited, China Mobile Communications Corporation and China United Network Communications Group Co., Ltd. These companies may adopt a more aggressive pricing on their local and international calls and have a direct impact on our discounted call services for the corporate segment. Likewise, if these operators offer very competitive rates for domestic, long distance and international calls, it could pose a substitution threat to our EMS services. (ii) Other Discounted Service Providers The discounted service providers such as Super E-Secretary operate in the domestic call industry and may cause price disruptions when they aggressively compete on the pricing of these discounted call services. (iii) Other Mobile air-time reload service providers Other providers such as Smartpay, Defeng and YiQiao offer similar mobile air-time reload services in Shanghai. They have entered into this reload services earlier than us but we offer a slightly better price advantage and better system support for paperless mobile reload in comparison with conventional paper-based reload services. (iv) Other online third party payment service providers Other providers such as Alipay, Tenpay and 99Bill offer similar third party payment services in China. We believe our competitive advantage is derived from the following strengths: (a) Competitive Pricing We are one of the leading alternative voice service providers in Shanghai in terms of market share, and are able toachieve lower minutes cost and lower operating costs per minute.We have also been able to develop our technology internally with a lower overall capital investment. By having the advantage of a longer market presence, credibility and dominant market share, we can afford to price our products and services competitively while maintaining healthy gross margins. (b) Superior Technology and Competent Technical Support We have superior call routing technology and techniques, using, the Smart Call System which we have developed, for large corporate customers. As the products are developed in-house, we know the products well and are competent in supporting customers. Customers can expect hassle-free implementation of the products and services. (c) Innovation Innovation which is embodied in all the products and services is the key to the competitive advantage of our operations. In addition, innovation also helps us to truly serve the needs of the customers and to provide value-added services and products to the customers. 6 Close communication with our front line resellers enables us to gather market intelligence and assists in strategy formulation that is relevant to market needs (d) Value Added Services For the telecommunications services provided by us, customers also benefit from value added services such asconvenient reload, customer care services and support, e-billings and other services. Regulatory Matters REDtone China does not provide direct telecommunication services in the PRC. REDtone China acts as a distributor for CTT. REDtone China has a business licence issued by PRC’s State Administration for Industry and Commerce to carry out the distribution services.REDtone China does not require a telecommunication licence to carry out its distribution activities. We do not anticipate having to expend significant resources to comply with any governmental regulations applicable to our operations. We are subject to the laws and regulations which are generally applicable to business operations, such as business licensing requirements, income taxes and payroll taxes. However, the telecommunications industry is highly regulated in China. PRC laws and regulations will be modified and updated from time to time by the China government. In addition, many PRC laws and regulations are subject to extensive interpretive power of governmental agencies and commissions, and there is substantial uncertainty regarding the future interpretation and application of these laws or regulations. Shanghai Hongsheng Net Telecommunication Co., Ltd. (“Hongsheng”), the subsidiary that carries out the telecommunication distribution services currently has a business license in connection with these services.The business license is valid until November 28, 2026, and the Telecommunication Value-Adding Business Operating Permit is valid until November 5, 2013.Both are subject to annual filing; however, the Company does not foresee any issue regarding renewal or material fees involved in the renewal. Costs of Compliance with Environmental Laws We are not presently affected by and do not have any costs associated with compliance with environmental laws. Customers and Suppliers Our major customers are end users and corporate clients in Shanghai. Our suppliers are mainly termination partners and telecommunication providers such as CTT, China Mobile and China Unicom and China Telecom. Intellectual Property and Research and Development The Company has no registered patents, trademarks or copyrights and no applications for patents, trademarks or copyrights are pending. The Company utilized intellectual property pursuant to an agreement signed between REDtone Technology Sdn. Bhd,Kerry Properties (Shanghai) Limited and REDtone Telecommunications (China) Ltd on 11 August 2005 in respect to the acquisition of thecustomer billing software, commission management, top-up management, traffic management, cardless system and the gateway interface system suite. The “Redtone” logo in Chinese and “VeryPass” logo in English are registered trademarks in China valid until October 13, 2020 and October 6, 2020 respectively. The Company did not incur any research and development expenses in the fiscal year ended May 31, 2011. 7 Number of Employees Currently, we have a Chief Executive Officer that manages the Company. With the acquisition of REDtone China, as of May 31 2011, we now have sixty six (66) employees including thirty (30) in management, twenty(20) in Research & Development, technical support and customer care, ten (10) in sales and marketing and six (6) in finance and administration.None of our employees are represented by labor unions or subject to collective bargaining agreements. We believe our employee relations are good and have no employee related disputes recorded over the years. ITEM 1A. RISK FACTORS Risks Related to Our Business Operational/Business Risk We are principally involved in the provision of telecommunications services and solutions and office communication solutions. As such, we are subject to certain operational and business risk factors inherent in the telecommunications industry. The operational risks include, , changes in conditions such as deterioration in prevailing market conditions, changes in labor, increase in labor costs and raw material costs and continued supply of electricity which is essential for the smooth operations of our telecommunications network(s). The business risks include, , network disruption in respect to the provision of the telecommunications services and although we seek to mitigate these operational and business risks through, , efficient cost control, maintaining a diversified range of customers and suppliers, having good relationships with the customers, suppliers and employees of the Company and having contractual agreements for projects undertaken, there can be no assurance that any change to these factors will not have a material adverse effect on our business and financial performance. Competition We are in a very competitive and rapidly changing telecommunications industry and our future success will depend on our ability to increase our market share in our industy We compete against well established telecommunications companies, such asChina Telecom, China Unicom and China Mobile on pricing strategies, technological advances, advertising campaigns, strategic partnerships and other initiatives. The increasing competition in this telecommunications industry has had, and is expected to continue to have, a significant impact on our business and financial performance. Competition is expected to increase with the emergence of new entrants into its markets. We believe that the provision of telecommunications services complemented with our innovation will provide the Group with a competitive edge and differentiate us from its competitors. Although we seek to mitigate these risks, there can be no assurance that our competitors will not develop technologies and products that are more effective than our own developments We have a very clear strategy to replicate the business in other provinces in China thereby increasing our marketshare over time. Dependence on key personnel The technology industry is a growing and fast changing sector and management and operation of the business requires the employment of highly skilled workers, whether in technology or non-technology related fields. Our management recognizes and believes that our continuing success depends to a significant extent on the abilities and continuing efforts of its existing Executive Directors, Chief Executive Officers and key personnel. The labor market for skilled personnel in this field is highly competitive We seek to mitigate this risk factor by offering our employees competitive salary/remuneration and benefits packages. There can be no assurance that the measures taken/to be taken will be successful and that any change in our existing skilled personnel will not have a material effect on our business and operations Adverse Changes to the terms of business collaboration agreement with China TieTong We currently have a business collaboration agreement with China TieTong. The agreement provides for renewability and is subject to changes in the terms of upon renewal. We will endeavour to seek and renew the agreement on terms favourable to us. There can be no assurance that any adverse changes to the terms of the agreement (for example, from failure to reach commercially acceptable terms) would not result in higher interconnection expenses. However, as we have emerged as a significant service provider, China TieTong may view this as a business opportunity to continue and further strengthen their working relationship with us. 8 Although individual members of our management team have experience as officers of publicly-traded companies, much of that experience came prior to the adoption of the Sarbanes-Oxley Act. It may be time consuming, difficult and costly for us to develop and implement the internal controls and reporting procedures required by the Sarbanes-Oxley Act. We may need to hire additional financial reporting, internal controls and other finance staff in order to develop and implement appropriate internal controls and reporting procedures. If we are unable to comply with the Sarbanes-Oxley Act’s internal controls requirements, we may not be able to obtain the independent auditor certifications that Sarbanes-Oxley Act requires publicly-traded companies to obtain. If we need additional financing, the funding may not be available on satisfactory terms or at all. We may seek to raise additional capital through public or private equity offerings, debt financings or additional corporate collaboration and licensing arrangements. To the extent we raise additional capital by issuing equity securities, our stockholders may experience dilution. To the extent that we raise additional capital by issuing debt securities, we would incur substantial interest obligations, may be required to pledge assets as security for the debt and may be constrained by restrictive financial and/or operational covenants. Debt financing would also be superior to your interest in bankruptcy or liquidation. To the extent we raise additional funds through collaboration and licensing arrangements, it may be necessary to relinquish some rights to our technologies or product candidates, or grant licenses on unfavorable terms. If the market does not accept our other new products or upgrades to existing products that we launch from time to time, our operating results and financial condition would be materially adversely affected. From time to time, we plan on launching new products and upgrades to existing products. Our future success with our next generation product offerings will depend on our ability to accurately determine the functionality and features required by our customers, as well as the ability to enhance our products and deliver them in a timely manner. We cannot predict the present and future size of the potential market for our next generation of products, and we may incur substantial costs to enhance and modify our products and services in order to meet the demands of this potential market. If we experience delays in product development or the introduction of new products or new versions of existing products, our business and sales will be negatively affected. There can be no assurance that we will not experience delays in connection with our current product development or future development activities. If we are unable to develop and introduce new products, or enhancements to existing products in a timely manner in response to changing market conditions or customer requirements, it may materially and adversely affect our operating results and financial condition. Because we have limited resources, we must effectively manage and properly allocate and prioritize our product development efforts. There can be no assurance that these efforts will be successful or, even if successful, that any resulting products will achieve customer acceptance. We have only limited protection of our proprietary rights and technology. Our success is heavily dependent upon our proprietary technology. We rely on a combination of the protections provided under applicable copyright, trademark and trade secret laws, confidentiality procedures and licensing arrangements, to establish and protect our proprietary rights. As part of our confidentiality procedures, we generally enter into non-disclosure agreements with our developers, distributors and marketers. Despite these precautions, it may be possible for unauthorized third parties to copy certain portions of our products or to reverse engineer or obtain and use information that we regard as proprietary, to use our products or technology without authorization, or to develop similar technology independently. Moreover, the laws of some other countries do not protect our proprietary rights to the same extent as do the laws of the United States. Furthermore, we have no patents and existing copyright laws afford only limited protection. There can be no assurance that we will be able to protect our proprietary software against unauthorized third party copying or use, which could adversely affect our competitive position. We have never paid cash dividends and are not likely to do so in the foreseeable future. We have never declared or paid any cash dividends on our common stock. We currently intend to retain any future earnings for use in the operation and expansion of our business. We dos not expect to pay any cash dividends in the foreseeable future but will review this policy as circumstances dictate. Risks Associated With Doing Business in China and Asia There are substantial risks associated with doing business in China and Asia, as set forth in the following risk factors. 9 Our operations and assets in China are subject to significant political and economic uncertainties. Changes in PRC laws and regulations, their interpretation, or the imposition of confiscatory taxation, restrictions on currency conversion, imports and sources of supply, devaluations of currency or the nationalization or other expropriation of private enterprises could have a material adverse effect on our business, results from operations and financial condition. Under current leadership of the PRC, the Chinese government has been pursuing economic reform policies that encourage private economic activity and greater economic decentralization. There is no assurance, however, that the Chinese government will continue to pursue these policies, or that it will not significantly alter these policies from time to time without notice. Our business is largely subject to the uncertain legal environment in China and your legal protection could be limited. The Chinese legal system is a civil law system based on written statutes. Unlike common law systems, the Chinese legal system is a system in which precedents set in earlier legal cases are not generally used. The overall effect of legislation enacted over the past 20 years has been to enhance the protections afforded to foreign invested enterprises in China. However, these laws, regulations and legal requirements are relatively recent and evolving rapidly, and their interpretation and enforcement involve various uncertainties. These uncertainties could limit the legal protections available to foreign investors, such as the right of foreign invested enterprises to hold business licenses and permits. In addition, all of our executive officers and directors are not residents of the U.S., and most of the assets of these persons are located outside the U.S. As a result, it could be difficult for investors to serve process on these individuals in the U.S., or to enforce a judgment obtained in the U.S. against the Company or any of these persons. The Chinese governments exert substantial influence over the manner in which we must conduct our business activities which could have an adverse effect on our ability to operate in China China has only recently permitted provincial and local economic autonomy and private economic activities. The Chinese governments continue to exercise substantial control over virtually every sector of the economy through regulation and state ownership. Our ability to operate may be harmed by changes in laws and regulations, including those relating to taxation, import and export tariffs, environmental regulations, land use rights, property and other matters. We believe our operations in China are in material compliance with all applicable legal and regulatory requirements. However, the central or local governments of these jurisdictions may impose new, stricter regulations or interpretations of existing regulations that would require additional expenditures and efforts to ensure our compliance with such regulations or interpretations. Accordingly, government actions in the future, including any decision not to continue to support recent economic reforms and to return to a more centrally planned economy could have a significant effect on economic conditions in China. Additionally, regional or local variations in the implementation of economic policies, could have a significant effect on economic conditions in particular regions of China, and could require us to divest ourselves of any interest we then hold in Chinese properties or joint ventures. Future inflation in China may inhibit our ability to conduct business in China. In recent years, the Chinese economy has experienced periods of rapid expansion and high rates of inflation. These factors have led to the adoption by the Chinese government, from time to time, of various corrective measures designed to restrict the availability of credit or regulate growth and contain inflation. High inflation may in the future cause the Chinese government to impose controls on credit and/or prices, or to take other action, which could inhibit economic activity in China, and thereby harm the market for our products. Restrictions on currency exchange may limit our ability to receive and use our revenues effectively. The substantial portion of our revenues will be settled in RMB, and any future restrictions on currency exchanges may limit our ability to use revenue generated in RMB to fund any future business activities outside China or to pay dividends or other payments in U.S. dollars. Although the Chinese government introduced regulations in 1996 to allow greater convertibility of the RMB for current account transactions, significant restrictions still remain, including the restriction that foreign-invested enterprises may only buy, sell or remit foreign currencies after providing valid commercial documents at banks in China authorized to conduct foreign exchange business. In addition, conversion of RMB for capital account items, including direct investment and loans, is subject to governmental approval in China, and companies are required to open and maintain separate foreign exchange accounts for capital account items. We cannot be certain that the Chinese regulatory authorities will not impose more stringent restrictions on the convertibility of the RMB. 10 The value of our securities will be affected by the foreign exchange rate between U.S. dollars and RMB and other local currencies. The value of our common stock will be affected by the foreign exchange rate between U.S. dollars and RMB, and between those currencies and other currencies in which our sales may be denominated. For example, to the extent that we need to convert U.S. dollars into RMB for our operational needs and should the RMB appreciate against the U.S. dollar at that time, our financial position, the business of the company, and the price of our common stock may be harmed. Conversely, if we decide to convert our RMB into U.S. dollars for the purpose of declaring dividends on our common stock or for other business purposes and the U.S. dollar appreciates against the RMB, then the U.S. dollar equivalent of our earnings from our subsidiaries in China would be reduced. The Company relies on contractual agreements (VIE structure) for all of its revenues; further, the Company has no equity interest in these subsidiaries and there are risks associated with this type of arrangement in light of the legal structure in the PRC. Redtone China has placed tremendous reliance on contractual arrangements (VIE structure) for asserting management and controls in its wholly owned subsidiaries without equity interest.The existence of such VIE structure is due to the fact that the PRC government limits the foreign investment in the value-added telecommunication industry.These subsidiaries account for all of the Company’s revenue. The VIE structure, while effective, does involve some associated risks, which may include: (i) While each agreement under the Contractual Arrangements as governed by PRC laws is valid, biding, and enforceable, there is the possibility that these Contractual Arrangements will not be deemed by the relevant government authorities to be in compliance with PRC laws and regulation; or, that other government authorities will not in the future interpret existing laws, regulations or policies, or issue new laws, regulations or policies, with the result that all or some of these Contractual Arrangements would be deemed to be in violation of PRC laws. (ii) The PRC laws referred to herein are laws currently in force.There is the possibility that any of such laws, or the interpretation thereof or enforcement thereof, will be changed, amended or replaced in the immediate future or in the long-term with or without retrospective effect. (iii) Under the current Contractual Arrangements, if the PRC Entities, and/or any of their individual shareholders fails to perform its/his/her respective obligations under these Contractual Arrangements, the Company may have to incur substantial costs and resources to enforce such arrangements, and rely on legal remedies under PRC laws, including, but not limited to, seeking specific performance or injunctive relief, and claiming damages, which we cannot assure the Company would achieve the full remedy therefrom. ITEM 1B. UNRESOLVED STAFF COMMENTS As a smaller reporting company, the Company is not required to provide the disclosure required by this item. ITEM 2. PROPERTIES The Company’s principal executive offices are located at Suites 15A, E,F, SanhePlaza No. 121 Yanping Road, Jing An District, Shanghai, PRC.The Company’s management believes that all facilities occupied by the Company are adequate for present requirements, and that the Company’s current equipment is in good condition and is suitable for the operations involved. ITEM 3. LEGAL PROCEEDINGS We are not a party to and none of our property is subject to any material pending or threatened legal, governmental, administrative or judicial proceedings. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 No matter was submitted to a vote of the Company’s security holders during the fourth quarter of the fiscal year covered by this Annual Report. PART II ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s Articles of Incorporation provide that the Company has the authority to issue 300,000,000 shares of common stock at par value of $0.0001 per share. As of May 31, 2011, we had 282,315,325 outstanding shares of Common Stock, after the reverse stock split as disclosed in Item 9B(d). On March 25, 2011, our common stock began being quoted on the OTCBB under the symbol “RTAS”. We have not had any active trading in our stock as of the date of this report. The Company has never paid any cash dividends on its stock and does not plan to pay any cash dividends in the foreseeable future. As of May 31, 2011, we had approximately 49 shareholders of record. Equity Compensation Plans The Company does not have any equity compensation plans in place as of the date of this report, and had no options, warrants or other convertible securities outstanding as of that date. Sales of Unregistered Securities For the period from 1 June 2010 to the date of this report, the Company sold unregistered securities to stockholders who acknowledges and understands that the certificates representing the shares has not been registered under the Securities Act 1933, as amended (“The Act”) and are restricted securities as that term is defined in Rule 144 under the Act, and requires written release from either the issuing Company or their attorney prior to legend removal. These securities may not be resold unless the requirements of paragraph (i) of Rule 144 are met. Date of share certificate Share certificate number Name of shareholder No. of shares Subscription price (per share) Total subscription price (US$) 2 August 2010 Grand Trading Investment Pte Ltd (1) 110,000,000* US$0.0004 * The figure is before the one-for-twelve reverse stock split (1) These securities may not be resold unless the requirements of paragraph (i) of Rule 144 are met Further, the Company acquired REDtone China by issuing 244,444,444 shares to REDtone International Berhad.These securities also may not be resold unless the requirements of paragraph (i) of Rule 144 are met. ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company, the Company is not required to provide the disclosure required by this item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview We are principally involved in the business of offering discounted call services for end users and paperless reload services for prepaid mobile air-time reload for end users in Shanghai covering all three major telecommunication operators namely China Mobile, China Unicom and China Telecom.With the recent acquisition of QBA, the Company is also venturing into third party payment solutions for the e-commerce industry in China. 12 Results of Operations Financial Presentation The following sets forth a discussion and analysis of the Company’s financial condition and results of operations for the two years ended May 31, 2011 and 2010. This discussion and analysis should be read in conjunction with our consolidated financial statements appearing elsewhere in this Annual Report on Form 10-K. The following discussion contains forward-looking statements. Our actual results may differ significantly from the results discussed in such forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in “Item 1A — Risk Factors” of this Annual Report on Form 10-K. Twelve months ended May 31, Increase /(Decrease) from previous year Revenue $ $ 28 % Other income and gains 21 % Service costs % Administrative expenses % Personnel cost 24 % Depreciation expense 15 % Amortization expense 8 % Other operating expenses 13 % Income before provision for income taxes ) -54 % Provision for income taxes ) -55 % Net income $ $ ) -53 % Other comprehensive income Gain/(loss) on foreign currency translation % Total comprehensive income $ ) -43 % Year ended May 31, 2011 compared to year ended May 31, 2010 Revenues.Revenues from operations for the year ended May 31, 2011 of $5,465,564 reflected an increase of $1,185,976 over the fiscal year ended May 31, 2010.This is due to call trafficincreases in our consumer voice business. Other Income and gains.During the fiscal year ended May 31, 2011, the Company recorded other income and gains of $137,494, an increase of $23,885 or 21% compared with last year.Included in the other income are interest income and incentives from local governments. Service cost. Service costs from operations for the year ended May 31, 2011 of $2,362,519 reflected an increase of $1,407,052 over the fiscal year ended May 31, 2010.This is mainly due to call traffic increases from our consumer voice business and changes in the consumer call cost structure adopting gross basis (as opposed to net basis) as a result of changes in our sales mix. Administrative expenses.The general and administrative expenses increased $571,517 or 125% to $1,028,504. This increase is mainly attributed the impairment loss of assets held for investment which totaled $411,188 and the impairment of certain intangible in the amount $46,259.The other increases in administrative expenses are due to additional support costs incurred for sales expansion and the inclusion of the newly acquired QBAoperation. Personnel expenses.The personnel expenses have increased 24% or $138,647 to $705,265 for the year ended May 31, 2011,This increase is due to increased wages paid to employees and for additional personnel costs attributed to the newly acquired QBA operation. 13 Depreciation and amortization expenses. Depreciation and amortization has increased by 15% and 8%, respectively for the year ended May 31, 2011.The increase in depreciation expense is mainly due to the inclusion of the newly acquired QBA operation. Other operating expenses.The other operating expenses has increased 13% or $5,365 to $46,472 for the year ended May 31, 2011,This is mainly due tothe inclusion of the newly acquired QBA operation. Liquidity and Capital Resources. Cash Our cash balance at May 31, 2011, was $4,580,189, representing an increase of $260,355, from the previous cash balance of $4,319,834 as of May 31, 2010. Cash Flow (before effect of exchange rate changes). Fiscal year ended May 31, +/- % changes Net cash provided by operating activities $ $ 3
